Citation Nr: 1003294	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2007 and September 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
reopened previously denied claims for service connection for 
hearing loss and tinnitus and denied those claims on the 
merits and denied a claim for a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In a January 2009 written statement, the Veteran requested a 
Travel Board hearing and a personal hearing before a Decision 
Review Office (DRO) to be held at the RO in St. Petersburg, 
Florida.  In a March 2009 verbal statement that has been 
transcribed and added to the record, the Veteran withdrew his 
request for a DRO hearing but reiterated his request for a 
Travel Board hearing at the RO.  As such a hearing has not 
yet been conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing in connection with his appeal 
to be held at the RO in St. Petersburg, 
Florida.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


